RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1484-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

D.L.,

          Defendant,

and

M.D.,

     Defendant-Appellant,
________________________

IN THE MATTER OF J.L.,
a minor.
________________________

                   Submitted March 10, 2021 – Decided April 13, 2021

                   Before Judges Sumners and Geiger.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Warren County,
            Docket No. FN-21-0188-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Christine Olexa Saignor, Designated
            Counsel, on the briefs.)

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Lea C. Deguilo, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Rachel E. Seidman,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      Defendant M.D.1 appeals from a July 10, 2019 Family Part child

protection multipurpose order that: (1) awarded joint legal custody of J.L. to

M.D. and defendant D.L.; (2) awarded physical custody of J.L. to D.L. during

the pendency of the action; (3) awarded supervised visitation to M.D.; and (4)

imposed certain requirements on M.D. He also appeals from an October 25,

2019 order that: (1) terminated the Title 30 litigation; (2) continued physical



1
   We refer to the parties and minor child by initials to preserve their
confidentiality. R. 1:38-3(d)(12).
                                                                         A-1484-19
                                      2
custody of J.L. with D.L., with oversight by Maryland Child Welfare Services;

(3) continued supervised parenting time by M.D.; and (4) awarded M.D. liberal

and unsupervised telephonic contact with J.L. For the following reasons, we

affirm.

                                          I.

      We derive the following facts from the record. This family became known

to the New Jersey Division of Child Protection and Permanency (the Division)

in 2009. Since then, the Division has received eleven Child Protective Service

referrals, which "involved allegations of substance abuse, alcohol abuse, sexual

abuse, inadequate supervision, domestic violence, mental health concerns, and

neglect." After investigation, the Division determined that seven of the eleven

referrals were unfounded, two were not established, and one was established.

The latest referral is the subject of this appeal.

      J.L., who was born on October 6, 2012, is the son of M.D. and D.L. In

October 2013, as part of a non-divorce application for custody, genetic testing

revealed that M.D. was J.L.'s father. In November 2013, following mediation,

M.D. and D.L. reached a custody and parenting time agreement under which

D.L. would have physical custody of J.L. and M.D. would have alternate

weekend parenting time.


                                                                          A-1484-19
                                          3
      A September 16, 2014 consent order awarded joint legal custody of J.L.

to M.D., D.L., and E.L., J.L.'s maternal grandmother. Thereafter, J.L. was

placed in the sole physical custody of E.L. because both M.D. and D.L. were

unable to care for J.L. at the time. Although J.L. resided with his grandmother,

M.D. continued to have alternate week parenting time, and J.L. exercised liberal

parenting time.

      In January 2015, M.D. sought physical custody of J.L. The court denied

his application, determining it was non-emergent. On April 7, 2015, with D.L.'s

consent, the court entered an order awarding M.D. physical custody of J.L. and

joint legal custody of J.L. to both parents.

      On May 27, 2016, M.D. was arrested for making terroristic threats to shoot

store employees after attempting to cash a money order. On June 7, 2016, a

neighbor reported that J.L., then three-years of age, was outside of the house

alone. When the police responded, they found J.L. standing in the road wearing

a soiled diaper and M.D. highly intoxicated inside his home. Upon entering

M.D.'s home, a police officer observed dirty diapers in the living room and live

maggots on a bottle of baby lotion and inside a jar of peanuts in the kitchen.

After instructing M.D. to find a relative to care for J.L., police located M.D.'s

mother to care for J.L. for the night. M.D. was arrested for child endangerment.


                                                                           A-1484-19
                                         4
      The following day, the Division received a referral regarding the incident

and opened a case. M.D. attended a substance-abuse evaluation and agreed to

attend outpatient treatment to address his mental health disorders and substance

abuse. On June 30, 2017, the Division closed the case after determining J.L.

was no longer at risk.

      On February 19, 2019, police responded to M.D.'s home for a welfare

check after M.D. posted violent and suicidal statements on Facebook. When the

officer approached M.D., he started crying and police detected a strong odor of

alcohol. M.D. informed the police that he had taken three pills of Depakote,

which M.D. had been prescribed. M.D. was transported to the hospital for a

mental health evaluation. M.D. tested positive for marijuana and alcohol.

      On February 25, 2019, the Division received a referral concerning M.D.'s

statements about committing suicide with a knife while J.L. was in the home

under M.D.'s care. The Division initiated an investigation the same day, and

M.D. acknowledged that he made suicidal statements on social media. M.D.

was unaware J.L. saw him hold a knife to his own throat.

      During the Division's assessment, M.D. revealed that he was diagnosed

with bipolar disorder, depression, and attention deficit hyperactivity disorder.

He further informed the Division caseworker that he recently began individual


                                                                            A-1484-19
                                       5
therapy at Kwenyan and Associates and was registered at Easter Seals. In

response, the Division developed a plan for M.D. to continue addressing his

mental-health needs through individual counseling and Easter Seals.

Ultimately, the Division determined J.L. was safe at the time of the assessment

but expressed concerns that needed to be addressed to keep J.L. safe while under

M.D.'s care.

      On March 19, 2019, the Division initiated an action under Title 302 for

care and supervision of J.L. (the Title 30 case or litigation) after receiving a

referral that J.L. saw M.D. attempt suicide.       The Division's investigation

revealed that M.D had been struggling with untreated mental health disorders

and substance abuse and that M.D. had prior incidents of consuming alcohol

while taking his psychotropic medications. Although the Division attempted to

assist M.D. after its February visit, he refused to cooperate or accept services.

      On March 27, 2019, the court granted the Division care and supervision

of J.L. because it was necessary to "stabilize the father and son so they [could]

continue to live together." However, J.L. remained in M.D.'s physical custody.




2
  Although the Division sought care and supervision of J.L. under Title 30, the
case was assigned an FN docket number. References in the record and this
opinion to the FN case refer to the Title 30 action.
                                                                            A-1484-19
                                        6
      During the hearing, the court found that M.D., who was struggling with

substance abuse and mental health issues, was the sole caretaker for J.L., a

special-needs child diagnosed with autism.       M.D. had failed to take his

prescribed psychotropic medications, and J.L.'s school expressed concerns about

J.L.'s behavior.   The court ordered M.D. to attend individual therapy and

psychiatric care, submit to urine screenings, and comply with the Easter Seals

program. The court further ordered that J.L. attend a special-needs assessment,

psychiatric evaluation, and play therapy. The Division provided no notice to

D.L. because it was unable to locate her.

      On April 10, 2019, the court held a hearing on the return date of an order

to show cause. M.D. was represented by counsel and appeared for the hearing

via telephone, but D.L. did not appear because she still had not been located by

the Division. The court continued physical custody of J.L. with M.D. and

granted the Division continued care and supervision of J.L. It ordered M.D. to

undergo psychiatric and substance-abuse evaluations, submit to at least two drug

screens per month, comply with the Easter Seals program, ensure J .L.'s

attendance at school, and to advise the Division of D.L.'s whereabouts or her

contact information.   The court also ordered J.L. to undergo a psychiatric




                                                                          A-1484-19
                                       7
evaluation and participate in individual and play therapy through Kwenyan and

Associates.

      On June 27, 2019, the Division reported that M.D. failed to maintain

consistent contact with mental health service providers and continued to test

positive for marijuana but negative for his prescribed medications. As a result

of his claimed inability to attend his scheduled appointments, M.D. had received

inconsistent mental health treatment. The report further revealed that on June

18, 2019, M.D. was arrested because he ran after a vehicle with a machete and

threw a bottle at the vehicle. M.D. was charged with aggravated assault with a

deadly weapon, bias crime with purpose to intimidate, disorderly conduct, and

threatening violence. While M.D. remained in custody, M.D.'s mother and a

family friend took care of J.L.

      The Division further reported that M.D. knew of D.L.'s whereabouts and

her contact information but had failed to inform the Division. On June 24, 2019,

D.L. unexpectedly arrived at the Division's office after learning of M.D.'s recent

arrest for aggravated assault. She informed the Division that she spoke to M.D.

frequently and that he was "aware of her telephone number and whereabouts all

along." D.L. showed evidence of their communications to a Division worker.

She had been unaware of the Division's involvement with J.L. and traveled to


                                                                            A-1484-19
                                        8
New Jersey to take him back to Maryland where she lived with her two other

children and her mother. On the same day, the Division served D.L. with a

verified complaint for care and supervision.

      On June 25, 2019, D.L. filed an emergent application for physical custody

of J.L. The court denied DL.'s application for lack of emergency but directed

her to file a proper application under the Non-Dissolution (FD) docket. That

same day, M.D. was released from jail.         The Division instituted a safety

protection plan whereby M.D.'s parenting time would be supervised.

      On July 10, 2019, the court held a Title 30 summary hearing and also

heard D.L.'s FD application for physical custody of J.L. Both M.D. and D.L.

appeared and were represented by counsel.        During the hearing, the court

admitted the June 27, 2019 Division report into evidence but excluded police

reports with embedded hearsay.

      First, the court addressed the issue of physical custody. M.D. objected to

transferring custody of J.L. to D.L. and argued that he was back on his

psychotropic medications and attending counseling. D.L. represented that she

was prepared to take custody of J.L., that she was ready to put services in place

for her son, and that she had contacted social services in Maryland. D.L.

informed the court that she would permit M.D. to communicate with J.L. and


                                                                           A-1484-19
                                       9
that her mother and M.D.'s mother could supervise his contact with J.L. The

Division supported D.L.'s custody application and reported that Maryland Social

Services checked D.L.'s home and found no concerns.

      The court awarded physical custody of J.L. to D.L. and continued the Title

30 case because M.D. still needed services to address his mental health and

substance abuse issues. The court explained that M.D.'s mental health issues

were "of paramount concern" as he had "expressed suicidal ideations and made

posts on . . . social media" depicting himself with a knife on his throat and saying

"he was going to kill himself." In addition, the court described M.D.'s lack of

candor with the court, noting he had failed to disclose D.L.'s whereabouts,

falsely reported that he did not know where she was, and said she had basically

abandoned J.L. The court found M.D.'s actions revealed he was "only looking

out for himself, his own interests, not the interests of his six-year-old autistic

son." The court expressed concern about M.D.'s "mental stability, lack of candor

to the [c]ourt," and "his ability to take care of [J.L.] on his own."

      The court made the following additional findings:

             [M.D.] made suicidal posts on social media. He was
             also found to be in possession of marijuana and his
             blood alcohol content was .253 at one point, and [M.D.]
             was not taking his psychotropic medications as
             prescribed. I'm not quite sure what he was doing with
             his psychotropic medications because he kept telling

                                                                              A-1484-19
                                        10
. . . the doctor, "I need more medication, I need more
medication," but he didn't test positive for any of his
medication and he clearly wasn't taking his
psychotropic medications. So that is a concern to this
[c]ourt.

[J.L.] is a child who has autism and ADHD. He is only
six years old.

[M.D.], again, has been inconsistent with his . . . mental
health regimen and therapy, not taking his psychotropic
medications, and, most recently, on June 18th, 2019, he
was arrested and charged with aggravated assault with
a deadly weapon, bias crime[] with purpose to
intimidate, and disorderly conduct.

      ....

Apparently, he was in the middle of the street. He was
wearing all black. Somebody honked at him because
he was in the middle of the street. He turned around.
They exchanged words between [M.D.] and the driver.
Perhaps there were some threats made. [M.D.] then
escalated . . . the conflict by going into his house,
grabbing . . . a machete, and wielding it at the driver.
The police were called and rather than de-escalating, he
took a glass bottle and threw it at the vehicle.

      ....

This pattern, however, of criminal conduct, lack of
control and his mental health is of grave concern to me
as he is unable to take care of himself and his
impulsivity indicates that he is clearly not in a stable
mental state.




                                                             A-1484-19
                           11
      The court explained that the Division investigated D.L.'s ability to care

for J.L. through social services in Maryland and determined that she was

prepared to take care of J.L.      The court noted that D.L. had an ongoing

relationship with J.L. despite M.D.'s misrepresentations to the court that she

abandoned her son. D.L. drove from Maryland to New Jersey and filed an

emergency application for custody as soon as she found out about the open Title

30 case. The court explained that it initially denied her application because there

was no emergency but indicated that she could file a proper application for

custody, which she ultimately did under an FD docket.

      After considering the facts, including the April 2015 joint custody order,

the fact that D.L. lived in Maryland with her two other children, and that she

was willing and able to take care of J.L., the court granted D.L. temporary

physical custody because it was in J.L.'s "best interest." The court found that

M.D. was "unable to take care of himself, let alone a six-year-old autistic child."

Under the FN docket, the court entered a July 10, 2019 order detailing that J.L.

would "continue under the care and supervision of the Division" but D .L. would

retain physical custody of J.L.

      The court then addressed the services portion of the Title 30 matter,

explaining that M.D.'s drug screenings revealed the use of marijuana and that he


                                                                             A-1484-19
                                       12
had not been taking his prescribed medications.          The court found that

particularly concerning since M.D. had been prescribed various medications.

The court further noted that M.D. was inconsistent with counseling and declined

services through Easter Seals. The court found that he refused to comply with

court orders and failed to take care of himself. The court ordered M.D. to

maintain stable housing and submit to random drugs screens, as well as

psychological, substance abuse, and psychiatric evaluations. The order awarded

supervised parenting time because of M.D.'s untreated mental-health and

substance-abuse issues.

      In response to objections raised by M.D.'s counsel, the court explained

that it relied upon N.J. Div. of Child Prot. & Permanency v. S.D., 453 N.J. Super.

511, 514 (App. Div. 2018), which held that an FD application and FN case may

be heard together because of their intertwined nature. The court stated it had

"considered all the evidence under both cases to make its determination."

      The court concluded the hearing by continuing the Title 30 litigation

because it was clear that M.D. still needed services to address his mental health

and substance abuse issues. Accordingly, the court entered an order stating that

it determined, by a preponderance of evidence, that J.L. required care and

supervision by the Division and that M.D. and D.L. were unable to adequately


                                                                            A-1484-19
                                       13
care for the child. The court determined that continued services under Title 30

were needed to address M.D.'s mental health and substance abuse to ensure J.L.'s

health and safety.

      On September 25, 2019, the Title 30 case returned to court for compliance

review. M.D. failed to appear even though he was represented by counsel. D.L.

appeared telephonically and was represented by counsel. A September 12, 2019

Division report was admitted into evidence.

      The Division requested dismissal of the Title 30 litigation because J.L.

relocated to Maryland to live with his mother at his grandmother's house and

had been receiving assistance from Maryland Child Protective Services. The

Division noted that D.L.'s mother had been very attentive to J.L.'s needs. D.L.

supported the Division's request to terminate the Title 30 litigation, arguing that

M.D.'s failure to appear indicated that he was not interested in regaining custody

of J.L. M.D.'s attorney asked the court to keep the Title 30 case open to afford

M.D. additional time for rehabilitation and to preserve his right to a best-interest

hearing.

      The court denied the Division's application to terminate the Title 30

litigation and explained that the case would remain open for a short period to

provide M.D. with the opportunity to re-engage in services and to request the


                                                                              A-1484-19
                                        14
transfer of custody. Consistent with its rulings, the court entered a September

25, 2019 order allowing J.L. to "continue under the care and supervision of the

Division" and remain in D.L.'s physical custody.

      On October 15, 2019, the court held a plenary best-interests hearing and

case management conference. Only M.D. testified at the hearing. The Division

again sought dismissal of the Title 30 litigation.     The court admitted the

Division's October 11, 2019 report into evidence after excluding certain

imbedded hearsay statements.

      The Division explained that J.L. continued living with his maternal

grandmother in Maryland and Maryland Child Protective Services continued

assisting him.   J.L. was enrolled in school and was covered by medical

insurance. The Division asserted that M.D. failed to maintain consistent contact

with the Division and failed to attend his first appointment at Freedom House.

Although he attempted to re-engage with Easter Seals, his caseworker informed

the Division that his participation and communication were minimal.

      M.D. did not request that custody be immediately returned to him. His

counsel explained that M.D. "had been engaged in therapeutic services" but

"obviously" could not yet make that request.




                                                                          A-1484-19
                                      15
      The court noted the Title 30 case "had been open for 210 days" and that

M.D. had "not engaged in the services recommended." The court explained that

M.D. completed psychological, psychiatric, and substance abuse evaluations but

had failed to follow through with subsequent treatment.

      The court issued an October 28, 2019 written decision denying M.D.

physical custody of the of J.L. and terminating the Title 30 litigation.          It

determined that despite D.L.'s unstable housing, it was in J.L.'s best interests to

remain in his mother's physical custody where he received assistance from both

his maternal grandmother and Maryland Child Welfare Services. M.D. and D.L.

continued to share joint legal custody of J.L. in the companion FD action.

      The judge found M.D.'s testimony not credible. She observed that M.D.

"made poor eye contact throughout his testimony, especially when asked about

compliance with medical appointments and administration of psychotropic

medications for himself and [J.L.] He looked down at his hands and let his voice

trail off, giving the impression that not even [he] believed his own words." The

judge noted that M.D. "skated around critical questions regarding compliance

with court orders." For example, when questioned "about his attendance at

counseling appointments between March 2019 and July 2019, [M.D.] testified

he and [J.L.] attended 'as often as allowed.' [M.D.] blamed transportation as a


                                                                             A-1484-19
                                       16
barrier to attendance, even though he acknowledged Kwenyan and Associates

provided free transportation."

      The judge also found M.D.'s negative remarks about Easter Seals

untrustworthy since his testimony was directly contradicted by a report from

Easter Seals, which revealed that M.D.'s participation and communication were

minimal. Similarly, the judge found M.D.'s description of D.L. as a drug addict

with a poor work history, to be highly suspect. The judge also concluded that

M.D.'s claim that D.L. abandoned J.L. when he was nine months old was belied

by previous custody orders.

      Lastly, the court noted that M.D.'s "memory was faulty and he was not

able to remember accurately important dates," including events that occurred

just a few days before the hearing. The court concluded that M.D.'s "lack of eye

contact, evasion of straightforward questions, and inaccurate recollection of

recent events" revealed that he "was not a reliable historian."

      "Based on the evidence adduced at the plenary hearing," the judge

concluded it was in J.L.'s best interests to remain in D.L.'s physical custody,

"with oversight by Maryland Child Welfare Services." The judge reasoned:

            The court considered the credible testimony adduced at
            trial and finds that [M.D.] has not demonstrated
            changed circumstances to warrant a return of physical
            custody. A few days before the best interests hearing

                                                                          A-1484-19
                                       17
            [M.D.] re-engaged in substance abuse treatment at
            Freedom House. He has yet to show consistent
            attendance and commitment to sobriety. [M.D.] has not
            re-engaged with Kwenyan and Associates for
            individual therapy.        And regarding medication
            monitoring, he attended a psychiatric appointment the
            day before the best interests hearing and received
            prescriptions for psychotropic medications, which
            prescriptions he has yet to fill. . . . [M.D.] has not
            scratched the surface to address and ameliorate the
            concerns that led to the commencement of the [Title 30]
            litigation. By his own admission, [M.D.] remains
            addicted to illicit substances, and he has not engaged in
            individual counseling or psychotropic medication
            management to address his mental health disorder.

                   Because of [M.D's] failure to prove changed
            circumstances, his application to return [J.L.] to his
            physical custody is denied. It is not necessary to engage
            in a best interests analysis under N.J.S.A 9:2-4;
            however, [D.L.] wishes to remain in Maryland with
            [J.L.] and the Division seeks to terminate the [Title 30]
            litigation in New Jersey. Because the court transferred
            custody of [J.L.] to [D.L.] in Maryland, the court is
            constrained to engage in a best interests analysis under
            Bisbing v. Bisbing, 230 N.J. 309 (2017) before closing
            this case.

The judge then considered the factors enumerated in N.J.S.A. 9:2-4.3 The court

found that only factor eight favored custody with M.D., whereas factors three,



3
  N.J.S.A. 9:2-4 enumerates the following factors to be consider by
the trial court in making an award of custody:



                                                                        A-1484-19
                                      18
seven, and ten favored D.L. The judge found that factors one, two, and twelve

were in equipoise, and factors four, five, six, nine, eleven, thirteen, and fourteen

were inapplicable.

      The court found factor three weighed in favor of D.L. because granting

her custody would reunite J.L. with his half-siblings. The court noted, however,

that J.L. has a strong relationship with both parents.


            the parents' ability to agree, communicate and
            cooperate in matters relating to the child [(factor one)];
            the parents' willingness to accept custody and any
            history of unwillingness to allow parenting time not
            based on substantiated abuse [(factor two)]; the
            interaction and relationship of the child with its parents
            and siblings [(factor three)]; the history of domestic
            violence, if any [(factor four)]; the safety of the child
            and the safety of either parent from physical abuse by
            the other parent [(factor five)]; the preference of the
            child when of sufficient age and capacity to reason so
            as to form an intelligent decision [(factor six)]; the
            needs of the child [(factor seven)]; the stability of the
            home environment offered [(factor eight)]; the quality
            and continuity of the child's education [(factor nine)];
            the fitness of the parents [(factor ten)]; the geographical
            proximity of the parents' homes [(factor eleven)]; the
            extent and quality of the time spent with the child prior
            to or subsequent to the separation [(factor twelve)]; the
            parents' employment responsibilities [(factor thirteen)];
            and the age and number of the children [(factor
            fourteen)]. A parent shall not be deemed unfit unless
            the parents' conduct has a substantial adverse effect on
            the child.


                                                                              A-1484-19
                                        19
      The court found factor seven weighed in favor of D.L. because there were

no concerns with medical care for J.L. in Maryland. Given J.L.'s autism and

behavioral needs, the Division became concerned about M.D.'s ability to care

for him and to regularly attend his medical appointments. In contrast, after J.L.

relocated to Maryland, he was enrolled in school, obtained medical insurance

coverage, and began receiving services through Maryland Child Welfare

Services.

      The judge found that factor ten weighed heavily in D.L.'s favor because

M.D. "has demonstrated that he is unable to care for himself." She court found

M.D. "ha[d] not been attending mental health appointments with regularity" and

that "he ha[d] not filled the prescriptions necessary to stabilize his mental

health." The judge noted that M.D. had only obtained prescribed medications

the day before the best interests hearing. She explained that there was "no

evidence that" M.D. had been "taking his medications as directed" and

emphasized the problematic nature of M.D.'s insistence on continued marijuana

use. Moreover, even though M.D. had completed an intake appointment at

Freedom House and was recommended for intensive outpatient treatment, he

never engaged in that treatment.




                                                                           A-1484-19
                                      20
      The judge factor eight weighed in favor of M.D.           Although M.D.

represented that he was current with his rent payments, he told the Division that

his house was under construction and messy when a caseworker attempted to

conduct a home inspection. The judge did not give significant weight to this

factor because it was unable to confirm the condition of M.D.'s home. She noted

that a recent incident between D.L. and her mother caused D.L. to move out of

her mother's house where D.L. had resided with her two other children. Because

of D.L.'s housing instability at the time, the judge found factor eight weighed

slightly in M.D.'s favor.

      The judge found factor one in equipoise because "the parties have been

unable to communicate and cooperate about matters relating to [J.L.]." She

found M.D.'s representations about D.L. to be false. While M.D. testified that

his communications with D.L. were strained, he spoke with J.L. weekly. The

judge found that M.D. had failed to inform D.L. about J.L. since he received

physical custody in April 2015. It was "only when [M.D.] was incarcerated that

[D.L.] was informed about [J.L.'s] status."

      As to factor two, the judge found "[b]oth parties appear[ed] equally

willing to accept custody of [J.L.]." She explained that D.L. had sole legal

custody of J.L. for the first two years of his life and that M.D. had physical


                                                                           A-1484-19
                                      21
custody of J.L. from April 7, 2015 until July 10, 2019. As soon as D.L. lear ned

of M.D.'s incarceration, she drove to New Jersey and sought physical custody.

      The judge found factor twelve in equipoise because both parents spent

time with J.L., with D.L. raising him in his early years and M.D. raising him in

his later years.

      The judge found factor four inapplicable because there was no evidence

of any history of domestic violence between the parents. Similarly, she found

factor five inapplicable because there was no evidence of physical abuse. The

judge found factor six inapplicable because J.L. was "not capable of expressing

his preferences." She gave little weight to M.D.'s hearsay testimony that J.L.

wished to reside with him.

      The judge found factor nine inapplicable because it was unable to properly

assess this factor given the lack of credible testimony concerning the quality of

the schools attended in New Jersey or Maryland. She also found factor eleven

inapplicable despite the distance the parents lived apart because the biological

grandmothers were able to arrange visitations and M.D. spoke to J.L. every

week. The judge found factor thirteen inapplicable because of the lack of

evidence concerning the employment of either parent.        She factor fourteen

inapplicable because the parties had no other children together.


                                                                           A-1484-19
                                      22
      The judge noted that D.L.'s unstable housing remained a concern but

explained that she arranged for J.L. to reside with her mother, who has been a

stable support system throughout his life. While D.L. had not shown she was

able to independently care for J.L., the judge concluded that it was in J.L.'s best

interests for physical custody to remain with D.L. in Maryland so long as she

received assistance from her mother. She advised that the custody factors may

need to be reassessed if D.L. removes J.L. from his grandmother's house.

      In addition, the judge explained that M.D.'s parenting time would remain

supervised by either grandmother because of his untreated mental health

disorders and substance abuse.      She noted that the parties would arrange

parenting time and that telephone communications between M.D. and J.L. would

remain liberal and unsupervised.

      Lastly, the judge dismissed the Title 30 litigation, determining there were

no grounds to keep the case open since J.L. was no longer receiving services

through the Division in New Jersey, and M.D. had not availed himself of the

services offered by the Division. Consistent with her decision, the judge entered

an October 29, 2018 order terminating the Title 30 litigation. This appeal

followed.

      M.D. raises the following points for our consideration:


                                                                             A-1484-19
                                       23
I. THE TRIAL COURT’S JULY 10, 2019 DECISION
TO TRANSFER CUSTODY TO THE MOTHER, D.L.,
WAS ERRONEOUS BECAUSE THE FATHER, M.D.,
WAS ONLY BRIEFLY UNAVAILABLE TO CARE
FOR HIS CHILD, THERE IS NO EVIDENCE IN THE
RECORD THAT THE CAREGIVER WITH WHOM
THE CHILD WAS LEFT DURING M.D.’S
UNAVAILABILITY WAS NOT COMPETENT TO
PERFORM THAT TASK, AND BECAUSE M.D. HAS
NEVER HAD A FINDING OF ABUSE OR NEGLECT
ENTERED AGAINST HIM.

II. THE TRIAL COURT’S JULY 10, 2019 DECISION
TO TRANSFER CUSTODY TO THE MOTHER, D.L.,
WAS ERRONEOUS BECAUSE THE TRIAL COURT
FAILED TO APPLY THE PROPER LEGAL
STANDARD TO ITS DETERMINATION OF D.L.’S
APPLICATION FOR TRANSFER OF CUSTODY.

III. THE OCTOBER 15, 2019 BEST INTERESTS
HEARING WAS IMPROPERLY PREMATURE AND
INCOMPLETE AND THUS DENIED THE FATHER,
M.D., HIS DUE PROCESS RIGHTS AS RELATED
TO HIS CONSTITUTIONAL RIGHT TO THE CARE
AND CUSTODY OF HIS CHILD.

IV. THE TRIAL COURT’S OCTOBER 29, 2019
DECISION TO DENY M.D.’S APPLICATION FOR
THE RETURN OF HIS CHILD TO HIS CARE WAS
NOT    SUPPORTED   BY    THE   EVIDENCE
CONTAINED IN THE RECORD BELOW.

V. THE TRIAL COURT’S OCTOBER 29, 2019
DECISION TO PREMATURELY DISMISS THE FN
LITIGATION AMOUNTS TO A DENIAL OF DUE
PROCESS BECAUSE M.D. WAS NOT AFFORDED
A REASONABLE OPPORTUNITY TO ENGAGE IN
SERVICES TO WHICH HE IS LEGALLY ENTITLED

                                               A-1484-19
                    24
            AND WAS LEFT WITH NO PRACTICABLE LEGAL
            RECOURSE TO EXERCISE AND ENFORCE HIS
            LEGAL CUSTODY AND VISITATION RIGHTS.

                                        II.

      We are guided by well-established principles of review. "[W]e accord

great deference to discretionary decisions of Family Part judges[,]" Milne v.

Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012) (citing Donnelly v.

Donnelly, 405 N.J. Super. 117, 127 (App. Div. 2009)), in recognition of the

"family courts' special jurisdiction and expertise in family matters," N.J. Div. of

Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (quoting Cesare v.

Cesare, 154 N.J. 394, 413 (1998)). An abuse of discretion occurs "when a

decision is 'made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis.'" Milne, 428 N.J.

Super. at 197 (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561. 571

(2002)).

      A reviewing court will defer to a judge's factual findings determinations

when "they are supported by 'adequate, substantial and credible evidence' on the

record." N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007)

(quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)).

Additionally, we generally "grant deference to the trial court's credibility


                                                                             A-1484-19
                                       25
determinations." Ibid. However, "[a] trial court's interpretation of the law and

the legal consequences that flow from established facts are not entitled to any

special deference." Hitesman v. Bridgeway, Inc., 218 N.J. 8, 26 (2014) (citing

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      "[T]he opinion of the trial judge in child custody matters is given great

weight on appeal." Terry v. Terry, 270 N.J. Super. 105, 118 (App. Div. 1994)

(citations omitted). However, the trial judge must consider the statutory criteria

enumerated in N.J.S.A. 9:2-4. Id. at 107. In turn, we "must evaluate that opinion

by considering the statutory declared public policy and criteria which a [judge]

must consider." Id. at 118.

      The judge must "reference the pertinent statutory criteria with some

specificity and should reference the remaining statutory scheme at least

generally, to warrant affirmance." Id. at 119. The judge must also "consider

and articulate why its custody decision is deemed to be in the child's best

interest."   Ibid.   "[T]he paramount consideration is the safety, happiness,

physical, mental and moral welfare of the child." Ibid. (quoting Fantony v.

Fantony, 21 N.J. 525, 536 (1956)).       "[T]hat analysis requires the court to

consider any and all material evidence." Kinsella v. Kinsella, 150 N.J. 276, 317


                                                                            A-1484-19
                                       26
(1997) (citing In re Baby M., 109 N.J. 396, 456 (1988)). "The 'best-interest-of-

the-child' standard . . . is an expression of the court's special responsibility to

safeguard the interests of the child at the center of a custody dispute because the

child cannot be presumed to be protected by the adversarial process." Id. at 317-

18.

                                       III.

      We affirm substantially for the reasons set forth by Judge Haekyoung Suh

in her July 10, 2019 oral decision and comprehensive October 29, 2019 written

decision. We add the following comments.

      In her decision, the judge made comprehensive findings of fact and

specific credibility findings.   Those findings were amply supported by the

record. She also expressed her reasons for finding that keeping the Title 30 case

open in order to provide M.D. with additional opportunities to engage in services

was not required.

      M.D. argues that the judge prematurely terminated the Title 30 case and

thereby denied his right to due process because he was not afforded a reasonable

opportunity to engage in services.      We disagree.     The judge scrupulously

attended to the parties' rights throughout the entire proceedings and M.D. had

the benefit of counsel at all stages of the litigation. Although the judge could


                                                                             A-1484-19
                                       27
have conducted another dispositional hearing before dismissing the Title 30

case, the Division had repeatedly requested dismissal, the Title 30 case was then

nine months old, and M.D. had still not complied with services aimed at

addressing his mental health and substance abuse issues.

      "Where an order of care and supervision has been entered pursuant to

N.J.S.A. 30:4C-12, it is only effective for six months." N.J. Div. of Youth and

Fam. Servs. v. T.S., 426 N.J. Super. 54, 66 (App. Div. 2012). "Absent a showing

that services or supervision or both appear to be in the best interests of the child

because the services are needed to ensure the child's health and safety, a case

should be dismissed." Ibid. "[T]he Division and the court must not lose sight

. . . that the order expires after six months unless grounds for an extension of the

Division's authority to intervene are established as required by N.J.S.A. 30:4C-

12." Ibid.

      The court has discretion in determining whether to extend the Title 30

litigation if the court is satisfied, by a preponderance of the evidence, that the

best interests of the child require extension. N.J. Div. of Youth and Fam. Servs.

v. I.S., 214 N.J. 8, 37-38 (2013). "Parents do not have the right to extend

litigation indefinitely until they are able to safely care for their children." S.D.,

453 N.J. Super. at 524.       M.D. completed psychological, psychiatric, and


                                                                              A-1484-19
                                        28
substance abuse evaluations but had failed to follow through with subsequent

treatment. J.L. was no longer receiving services through the Division. Given

the extended timeline of this case, J.L.'s residence in Maryland, and M.D.'s

proven lack of compliance and progress, the judge did not abuse her

considerable discretion in dismissing the Title 30 case. As we explained in T.S.,

the purpose of further hearing in a care and supervision case "is not to check -up

on and review a parent's compliance." 426 N.J. Super. at 66. Here, "continued

care and supervision" by the Division was no longer "need[e]d to ensure the

child's health and safety." Id. at 66-67.

      M.D. further argues that the decision to award J.L. physical custody was

not supported by the evidence and that the judge did not apply the correct legal

standard when it transferred custody of J.L. to D.L. He contends that he was

able to care for J.L. despite struggling with his mental-health and substance-

abuse issues, and he characterized his criminal conduct as minor offenses. He

notes that there was no finding of abuse and neglect or any evidence presented

that indicated J.L. was harmed. We are unpersuaded.

      The judge found that three statutory custody factors (factors three, seven,

and ten) favored D.L. Only factor eight favored M.D. The other factors were

found to be in equipoise or inapplicable. Implicit in the judge's decision is that


                                                                            A-1484-19
                                       29
the statutory factors in favor of J.L. outweighed the single factor in favor of

M.D. The record fully supports these findings.

      In a Title 30 action for care and supervision, the Division may intervene

when "a child who, although not abused or neglected, [may be] in need of

services to ensure [his or her] health and safety." T.S., 426 N.J. Super. at 64.

Under N.J.S.A. 30:4C-12, the Division is authorized to investigate complaints

that a person responsible for a child is unable "to ensure the health and safety of

the child[] or is endangering the welfare of such child." Ibid. (quoting N.J.S.A.

30:4C-12). "[S]ection 12 . . . is triggered by the appearance that a child's welfare

is endangered." N.J. Div. of Youth & Fam. Servs. v. A.L., 213 N.J. 1, 33 (2013).

      "N.J.S.A. 30:4C-12 provides the means for the Division to effectuate

services to children in need when a parent does not consent to the Division's

supervision, care, or custody." I.S., 214 N.J. at 33. Its "purpose is to protect

children." Ibid. (citing M.M., 189 N.J. at 293). Therefore, "the Division can

seek a court order to intervene and require a [parent or guardian] to undergo

treatment, or seek other relief, if the best interests of the child so require." A.L.,

213 N.J. at 9 (citing N.J.S.A. 30:4C-12). The Division may obtain custody, care,

or supervision of a child under N.J.S.A. 30:4C-12 regardless of whether abuse




                                                                               A-1484-19
                                        30
or neglect is established under Title 9. I.S., 214 N.J. at 33 (citing M.M., 189

N.J. at 292).

      "When custody issues become intertwined with child-protection actions,

then dispositional questions that lie at the intersection of the two matters become

complicated by a parent's delay in achieving circumstances that make it safe for

the child to return to the former custodial parent." Id. at 41. However, "a

noncustodial parent who obtains full-time care of a child after the initiation of

child-protection proceedings 'may always initiate a request for a change in

custody,' which involves a changed-circumstances inquiry and, ultimately,

becomes a best-interests analysis." Id. at 40 (quoting N.J. Div. of Youth & Fam.

Servs. v. G.M., 198 N.J. 382, 402 n.3 (2009)). The parent to whom custody was

temporarily transferred during the child-protection litigation has the burden of

proving placement with them under the best-interests standard. Id. at 40–41.

Even if this process is not followed "precisely," placement with the parent to

whom custody was temporarily assigned is suitable if returning the child to the

parent from whom she was removed "would not have been consistent with the

court's continued responsibility to act in the best interests of [J.L.]." Id. at 41.

      In addition, "[j]udges who handle FN and FD dockets may choose to

handle the matters separately or at the same time." B.C. v. N.J. Div. of Child


                                                                               A-1484-19
                                        31
Prot. & Permanency, 450 N.J. Super. 197, 206 (App. Div. 2017). "Although it

is preferable for the court to ensure that there [are] separate and distinct

proceedings at which Title 30 actions are adjudicated to disposition and [FD]

custody matters are adjudicated," the "procedure may not always prevail" and a

"consolidated procedure" may not necessarily result in any cognizable harm to

the child. I.S., 214 N.J. at 41-42. Notably, "[a] court's technical designation of

a hearing as FD or FN should not hamper the court's mission to safeguard the

welfare of children." S.D., 453 N.J. Super. at 525. "When unusual procedures

are undertaken, however, it is crucial to ensure that the parents are represented

by counsel." Ibid.

      Here, the Division filed the Title 30 complaint after attempting to address

concerns that had been raised by the February 25, 2019 referral, which alleged

that J.L. witnessed M.D. attempting to commit suicide with a knife.            The

Division had the authority and duty to intervene to ensure J.L.'s health and safety

because Section 12 "is triggered by the appearance that a child's welfare is

endangered." A.L., 213 N.J. at 33; T.S., 426 N.J. Super. at 64.

      During the pendency of the Title 30 litigation, D.L. applied for physical

custody under the FD docket after learning of M.D.'s arrest and the Division's

open Title 30 case. During the July 10, 2019 combined hearing, the judge


                                                                             A-1484-19
                                       32
admitted the June 27, 2019 Division report into evidence, which revealed that

M.D. had failed to participate in court ordered services.

      The judge expressed great concern regarding M.D.'s "mental stability,

lack of candor to the [c]ourt," and "his ability to take care of [J.L.] on his own."

M.D. advised Easter Seals that he was no longer interested in receiving services,

and Kwenyan and Associates closed M.D.'s case due to his lack of compliance

with the program. M.D.'s drug screenings revealed the use of marijuana and that

he had not been taking his prescribed medications. She found that M.D. was

inconsistent with his mental-health regimen and therapy and failed to take his

psychotropic medications. In addition, on June 18, 2019, M.D. was arrested and

charged with aggravated assault with a deadly weapon, bias crime, with purpose

to intimidate, and disorderly conduct.

      The judge stated that M.D.'s pattern "of criminal conduct, lack of control

and his mental health is of grave concern to [the court] as he is unable to take

care of himself and his impulsivity indicates that he is clearly not in a stable

mental state."   These findings of fact were fully supported by substantial

credible evidence.

      We reject M.D.'s contention that the judge applied the wrong legal

standard in awarding physical custody to D.L. The judge granted D.L. physical


                                                                              A-1484-19
                                         33
custody because it was in J.L.'s best interests given M.D.'s unresolved mental-

health and substance-abuse issues. See I.S., 214 N.J. at 40. Even though the

FD and the Title 30 matters were intertwined in one hearing, transferring

physical custody to D.L. was suitable considering M.D.'s instability. Id. at 41.

See also S.D., 453 N.J. Super. at 525 (stating that "a court's technical designation

of a hearing as FD or FN should not hamper the court's mission to safeguard the

welfare of children").

      Moreover, M.D. received adequate notice and a fair opportunity to be

heard regarding the best interests hearing. Designating the hearing as a

combined FD/Title 30 hearing "ensure[d] the participation of defense counsel

and the Law Guardian[.]" S.D., 453 N.J. Super. at 525. The consolidation of

the cases did not deprive M.D. of due process or result in any cognizable harm

to J.L. I.S., 214 N.J. at 41.

      M.D.'s remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-1484-19
                                        34